Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Memorandum: Mr. and Mrs. Roberts may be joined as defendants on Caweroft’s motion only if they would be liable over to him. If they induced him unlawfully to convert plaintiff’s property, he and they became joint tort feasors and, as such, they may not be made parties defendant in this action at the instance of Cawcroft. (Fox v. Western New York Motor Lines, Inc., 257 N. Y. 305.) All concur. (The order denies a motion to strike out party defendants in an action for damage for conversion of stock.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.